Exhibit 10.16

Wyeth

1999 STOCK INCENTIVE PLAN

(As approved by stockholders on April 22, 1999 and as amended by the Board of
Directors through November 16, 2006)

Section 1. Purpose. The purpose of the 1999 Stock Incentive Plan (the “Plan”) is
to provide favorable opportunities for officers and other key employees of Wyeth
(the “Company”) and its subsidiaries to acquire shares of Common Stock of the
Company or to benefit from the appreciation thereof. Such opportunities should
provide an increased incentive for these employees to contribute to the future
success and prosperity of the Company, thus enhancing the value of the stock for
the benefit of the stockholders, and increase the ability of the Company to
attract and retain individuals of exceptional skill upon whom, in large measure,
its sustained progress, growth and profitability depend.

Pursuant to the Plan, options to purchase the Company’s Common Stock (“Options”)
and Stock Appreciation Rights may be granted and Restricted Stock may be awarded
by the Company. Options granted under the Plan may be either incentive stock
options, as defined in Section 422(b) of the Internal Revenue Code of 1986, as
amended (the “Code”), or options which do not meet the requirements of said
Section 422(b) of the Code, herein referred to as non-qualified stock options.

It is intended, except as otherwise provided herein, that incentive stock
options may be granted under the Plan and that such incentive stock options
shall conform to the requirements of Section 422 and 424 of the Code and to the
provisions of this Plan and shall otherwise be as determined by the Committee
(as hereinafter defined) and, to the extent provided in the last sentence of
Section 2 hereof, approved by the Board of Directors. The terms “subsidiaries”
and “subsidiary corporation” shall have the meanings given to them by
Section 424 of the Code. All section references to the Code in this Plan are
intended to include any amendments or substitutions therefor subsequent to the
adoption of the Plan.

Section 2. Administration. The Plan shall be administered by a Compensation and
Benefits Committee (the “Committee”) consisting of two or more members of the
Board of Directors of the Company, each of whom shall be (i) a “non-employee
director” within the meaning of Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and (ii) an “outside director” within the
meaning of Section 162(m) of the Code. The Committee shall have full authority
to grant Options and Stock Appreciation Rights, and make Restricted Stock
awards, to interpret the Plan and to make such rules and regulations and
establish such procedures as it deems appropriate for the administration of the
Plan, taking into consideration the recommendations of management. The decisions
of the Committee shall be binding and conclusive for all purposes and upon all
persons unless and except to the extent that the Board of Directors of the
Company shall have previously directed that all or specified types of decisions
of the Committee shall be subject to approval by the Board of Directors.
Notwithstanding the foregoing and anything else in the Plan to the contrary, the
Committee, in its sole discretion, may delegate the Committee’s authority and
duties under the Plan to the Chairman of the Board of Directors and Chief
Executive Officer of the Company, as a Board of Directors committee of one under
Delaware law, or to any other committee of the Board of Directors, under such
conditions and limitations as the Board of Directors or the Committee may from
time to time establish, except that only the Committee may make any
determinations regarding awards to participants who are subject to Section 16 of
the Exchange Act.

Section 3. Number of Shares. The total number of shares which may be sold or
awarded under the Plan and with respect to which Stock Appreciation Rights may
be exercised shall not exceed 65,000,000 shares of the Company’s Common Stock.
The total number of shares which may be sold or awarded under the Plan to any
optionee (hereinafter defined), including shares for which Stock Appreciation
Rights may be exercised, shall not exceed 10% of such number, as and if
adjusted, over the life of the Plan. The shares may be authorized and unissued
or issued and reacquired shares, as the Board of Directors from time to time may
determine. Shares with respect to which Options or Stock Appreciation Rights are
not exercised prior to termination of the Option and shares that



--------------------------------------------------------------------------------

are part of a Restricted Stock award which are forfeited before the restrictions
lapse shall be available for Options and Stock Appreciation Rights thereafter
granted and for Restricted Stock thereafter awarded under the Plan, to the
fullest extent permitted by Rule 16b-3 under the Exchange Act (if applicable at
the time).

Section 4. Participation. The Committee may, from time to time, select and grant
Options and Stock Appreciation Rights to officers (whether or not directors) and
other key employees of the Company and its subsidiaries (“optionees”) and award
Restricted Stock to officers (whether or not directors) and other key employees
of the Company and its subsidiaries and shall determine the number of shares
subject to each Option or award.

Section 5. Terms and Conditions of Options. The terms and conditions of each
Option and each Stock Appreciation Right shall be set forth in an agreement or
agreements between the Company and the optionee. Such terms and conditions shall
include the following as well as such other provisions, not inconsistent with
the Plan, as may be deemed advisable by the Committee:

(a) Number of Shares. The number of shares subject to the Option.

(b) Option Price. The option price per share (the “Option Price”), shall not be
less than 100% of the Fair Market Value of a share of the Company’s Common Stock
on the date the Option is granted. Fair Market Value of the Common Stock as of
any date, shall be deemed to be the closing price of the Common Stock on the
Consolidated Transaction Reporting System on such date or if such date is not a
trading day, on the most recent trading day prior to such date. Once granted,
except as provided in Section 8, the Option Price of outstanding Options may not
be reduced, whether by repricing exchange or otherwise.

(c) Date of Grant. Subject to previous directions of the Board of Directors
pursuant to the last sentence of Section 2, the date of grant of an Option shall
be the date when the Committee meets and awards such Option.

(d) Payment. The Option Price multiplied by the number of shares to be purchased
by exercise of the Option shall be paid upon the exercise thereof. Unless the
terms of an Option provide to the contrary, upon exercise, the aggregate Option
Price shall be payable by delivering to the Company (i) cash equal to such
aggregate Option Price, (ii) shares of the Company’s Common Stock owned by the
grantee having a fair market value on the day the Company’s Common Stock is
quoted on the Consolidated Transaction Reporting System immediately preceding
the date of exercise (determined in accordance with Section 5(b) or as otherwise
permitted by the Committee) at least equal to such aggregate Option Price,
(iii) a combination of any of the above methods which total to such aggregate
Option Price, or (iv) any other form of consideration which has been approved by
the Committee, including under any approved cashless exercise mechanism; and
payment of such aggregate Option Price by any such means shall be made and
received by the Company prior to the delivery of the shares as to which the
Option was exercised. The right to deliver in full or partial payment of such
Option Price any consideration other than cash shall be limited to such
frequency as the Committee shall determine in its absolute discretion. A holder
of an Option shall have none of the rights of a stockholder until the shares are
issued to him or her; provided that if an optionee exercises an Option and the
appropriate purchase price is received by the Company in accordance with this
Section 5(d) prior to any dividend record date, such optionee shall be entitled
to receive the dividends which would be paid on the shares subject to such
exercise if such shares were outstanding on such record date.

(e) Term of Options. Each Option granted pursuant to the Plan shall be for the
term specified in the applicable option agreement (the “Option Agreement”)
subject to earlier termination in all cases as provided in paragraph (g) of this
Section.

 

2



--------------------------------------------------------------------------------

(f) Exercise of Option. Options granted under the Plan may be exercised during
the period and in accordance with the conditions set forth in the Plan and the
applicable Option Agreement; provided, however, that (i) no option granted under
the Plan may be exercisable earlier than the later of (A) one year from the date
of grant or (B) the date on which the optionee completes two years of continuous
employment with the Company or one or more of its subsidiaries, and (ii) in the
event of an optionee’s death, Retirement (as defined below) or Disability (as
defined below), any options held by such optionee shall become exercisable on
his or her Retirement date, the date his or her employment terminates on account
of Disability or the date of his or her death provided he or she has been in the
continuous employment of the Company or one or more of its subsidiaries for at
least two years at such time. No Option may be exercised after it is terminated
as provided in paragraph (g) of this Section, and no Option may be exercised
unless the optionee is then employed by the Company or any of its subsidiaries
and shall have been continuously employed by the Company or one or more of such
subsidiaries since the date of the grant of his or her Option, except (x) as
provided in paragraph (g) of this Section, and (y) in the case of the optionee’s
Retirement or Disability (in which case the optionee may exercise the Option to
the extent he or she was entitled to exercise it at the time of such termination
or such shorter period as may be provided in the Option Agreement) or death (in
which case the Option may be exercised by the optionee’s legal representative or
legatee or such other person designated by an appropriate court as the person
entitled to exercise such Option to the extent the optionee was entitled to
exercise it at the time of his or her death). As used herein, “Retirement” shall
mean termination of the optionee’s full-time employment on or after the earliest
retirement age under any qualified retirement plan of the Company or its
subsidiaries which covers the optionee, or age 55 with 5 continuous years of
such employment if there is no such plan and “Disability” shall mean termination
of the optionee’s full-time employment for reason of disability for purposes of
at least one qualified retirement plan or long term disability plan maintained
by the Company or its subsidiaries in which the optionee participates.
Non-qualified stock options and incentive stock options may be exercised
regardless of whether or not other Options granted to the optionee pursuant to
the Plan are outstanding or whether or not other stock options granted to the
optionee pursuant to any other plan are outstanding.

(g) Termination of Options. An Option, to the extent not validly exercised,
shall terminate upon the occurrence of the first of the following events:

(i) On the date specified in the Option Agreement;

(ii) Three months after termination by the Company or one of its subsidiaries of
the optionee’s employment for any reason other than in the case of death,
Retirement, Disability or deliberate gross misconduct, determined in the sole
discretion of the Committee, during which three month period the Option may be
exercised by the optionee to the extent the optionee was entitled to exercise it
at the time of such termination;

(iii) Concurrently with the time of termination by the Company or one of its
subsidiaries of the optionee’s employment for deliberate gross misconduct,
determined in the sole discretion of the Committee (for purposes only of this
subparagraph (iii) an Option shall be deemed to be exercised when the optionee
has received the stock certificate representing the shares for which the Option
was exercised); or

(iv) Concurrently with the time of termination by the employee of his or her
employment with the Company or one of its subsidiaries for reasons other than
Retirement, Disability or death.

Notwithstanding the above, no Option shall be exercisable after termination of
employment unless the optionee shall have, during the entire time period in
which his or her Options are exercisable, (a) refrained from becoming or serving
as an officer, director, partner or employee of any individual proprietorship,
partnership or corporation, or the owner of a business, or a member of a
partnership which

 

3



--------------------------------------------------------------------------------

conducts a business in competition with the Company or renders a service
(including without limitation, advertising agencies and business consultants) to
competitors with any portion of the business of the Company, (b) made himself or
herself available, if so requested by the Company, at reasonable times and upon
a reasonable basis to consult with, supply information to, and otherwise
cooperate with, the Company and (c) refrained from engaging in deliberate action
which, as determined by the Committee, causes substantial harm to the interests
of the Company or, if occurring before termination of employment, would have
otherwise constituted deliberate gross misconduct for purposes of
Section 5(g)(iii). If these conditions are not fulfilled, the optionee shall
forfeit all rights to any unexercised Option as of the date of the breach of the
condition.

(h) Non-transferability of Options and Stock Appreciation Rights. Options and
Stock Appreciation Rights shall not be transferable by the optionee other than
by will or the laws of descent and distribution, and Options and Stock
Appreciation Rights shall during his or her lifetime be exercisable only by the
optionee; provided, however, that the Committee may, in its sole discretion,
allow for transfer of Options (other than incentive stock options, unless such
transferability would not adversely affect incentive stock option tax treatment)
to other persons or entities, subject to such conditions or limitations as it
may establish to ensure that transactions with respect to Options intended to be
exempt from Section 16(b) of the Exchange Act pursuant to Rule 16b-3 under the
Exchange Act do not fail to maintain such exemption as a result of the Committee
causing Options to be transferrable, or for other purposes; provided further,
however, that for any Option that is transferred, other than by the laws of
descent and distribution, any related Stock Appreciation Right shall be
extinguished.

(i) Applicable Laws or Regulations. The Company’s obligation to sell and deliver
stock under the Option is subject to such compliance as the Company deems
necessary or advisable with federal and state laws, rules and regulations.

(j) Limitations on Incentive Stock Options. To the extent that the aggregate
fair market value of the Company’s Common Stock, determined at the time of grant
in accordance with the provisions of Section 5(b), with respect to which
incentive stock options granted under this or any other Plan of the Company are
exercisable for the first time by an optionee during any calendar year exceeds
$100,000, or such other amount as may be permitted under the Code, such excess
shall be considered non-qualified stock options.

Notwithstanding anything in the Plan to the contrary, any incentive stock option
granted to any individual who, at the time of grant, is the owner, directly or
indirectly, of stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any subsidiary
thereof, shall (i) have a term not exceeding five years from the date of grant
and (ii) shall have an option price per share of not less than 110% of the fair
market value of the Company’s Common Stock on the date the incentive stock
option is granted (determined in accordance with the last sentence of
Section 5(b)).

Section 6. Stock Appreciation Rights.

(a) The Committee may, in its sole discretion, from time to time grant Stock
Appreciation Rights to certain optionees in connection with any Option granted
under this Plan and in connection with Options granted under the 1990, 1993 and
1996 Stock Incentive Plans and under the 1985 Stock Option Plan. Stock
Appreciation Rights may be granted either at the time of the grant of an Option
under the Plan or at any time thereafter during the term of the Option, provided
such Stock Appreciation Rights may also be granted with respect to outstanding
Options under the 1990, 1993 and 1996 Stock Incentive Plans and the 1985 Stock
Option Plan. Stock Appreciation Rights may be granted with respect to all or
part of the stock under a particular Option.

(b) Stock Appreciation Rights shall entitle the holder of the related Option,
upon exercise, in whole or in part, of the Stock Appreciation Rights, to receive
payment in the amount and form determined pursuant to

 

4



--------------------------------------------------------------------------------

subparagraph (iii) of paragraph (c) of this Section 6. Stock Appreciation Rights
may be exercised only to the extent that the related Option has not been
exercised. The exercise of Stock Appreciation Rights shall result in a pro rata
surrender of the related Option to the extent that the Stock Appreciation Rights
have been exercised.

(c) Stock Appreciation Rights shall be subject to such terms and conditions
which are not inconsistent with the Plan as shall from time to time be approved
by the Committee and reflected in the applicable Option Agreement (or in a
separate document, which shall be considered for purposes of the Plan to be
incorporated into and part of the applicable Option Agreement), and to the
following terms and conditions.

(i) Stock Appreciation Rights shall be exercisable at such time or times and to
the extent, but only to the extent, that the Option to which they relate shall
be exercisable.

(ii) [Reserved]

(iii) Upon exercise of Stock Appreciation Rights, the holder thereof shall be
entitled to elect to receive therefor payment in the form of shares of the
Company’s Common Stock (rounded down to the next whole number so no fractional
shares are issued), cash or any combination thereof in an amount equal in value
to the difference between the Option Price per share and the fair market value
per share of Common Stock on the date of exercise multiplied by the number of
shares in respect of which the Stock Appreciation Rights shall have been
exercised, subject to any limitation on such amount which the Committee may in
its discretion impose. The fair market value of Common Stock shall be deemed to
be the mean between the highest and lowest sale prices of the Common Stock on
the Consolidated Transaction Reporting System on the date the Stock Appreciation
Right is exercised or if no transaction on the Consolidated Transaction
Reporting System occurred on such date, then on the last preceding day on which
a transaction did take place.

(iv) Any exercise of Stock Appreciation Rights by an officer or director subject
to Section 16(b) of the Exchange Act, as well as any election by such officer or
director as to the form of payment of Stock Appreciation Rights (Common Stock,
cash or any combination thereof), shall be made during the ten-day period
beginning on the third business day following the release for publication of any
quarterly or annual statement of sales and earnings by the Company and ending on
the twelfth business day following the date of such release (“window period”).
In the event that such a director or officer exercises a Stock Appreciation
Right for cash or stock pursuant to this Section 6 during a “window period”, the
day on which such right is effectively exercised shall be that day, if any,
during such “window period” which is designated by the Committee in its
discretion for all such exercises by such individuals during such period. If no
such day is designated, the day of effective exercise shall be determined in
accordance with normal administrative practices of the Plan.

(d) To the extent that Stock Appreciation Rights shall be exercised, the Option
in connection with which such Stock Appreciation Rights shall have been granted
shall be deemed to have been exercised for the purpose of the maximum
limitations set forth in the Plan under which such Options shall have been
granted. Any shares of Common Stock which are not purchased due to the surrender
in whole or in part of an Option pursuant to this Section 6 shall not be
available for granting further Options under the Plan.

Section 6A. Deferral.

(a) Notwithstanding anything herein to the contrary, an optionee may elect, at
the discretion of, and in accordance with rules which may be established by, the
Committee, to defer delivery of the proceeds of exercise of an unexercised
Option or the corresponding Stock Appreciation Right, provided such election is
irrevocable and is made (i) at least six months prior to the date that such
Option or the corresponding Stock Appreciation Right

 

5



--------------------------------------------------------------------------------

otherwise would expire and (ii) at least one month prior to the date such Option
or the corresponding Stock Appreciation Right is exercised (or such shorter
period as may be determined by the Committee). Upon such exercise, the amount
deferred shall be equal in value to the difference between the Option Price per
share and the fair market value per share of the Common Stock on the date of
exercise (determined in accordance with Section 5(b)), multiplied by the number
of shares covered by such exercise and in respect of which the optionee shall
have made the deferral election, and shall be credited to an account in the name
of the optionee on the books and records of the Company (a “Deferred
Compensation Account”) at the date of exercise. A separate Deferred Compensation
Account shall be maintained with respect to each Option or corresponding Stock
Appreciation Right subject to an effective deferral election.

(b) Interest shall be credited on amounts in the Deferred Compensation Account
from the date of exercise of the Option or the corresponding Stock Appreciation
Right to the date of payment, at the rate of interest determined by the
Committee and communicated to the optionees. The value of an optionee’s Deferred
Compensation Account shall be payable in a lump sum cash payment or in annual
installments over a period not to exceed 10 years or as otherwise determined by
the Committee. At the time an optionee makes such deferral election, the
optionee shall elect the form of payment and date for lump sum payment or
commencement of annual payments of the Deferred Compensation Account, with such
date at least one year subsequent to the date of exercise of the Option or
corresponding Stock Appreciation Right, but not later than the date of the
optionee’s termination of employment with Company. Notwithstanding any election
by an optionee, in the event of Disability or death of the optionee, the
optionee’s Deferred Compensation Account shall be paid within 90 days in the
form of a single lump sum.

(c) Notwithstanding the deferred payment date elected by the optionee, the
Committee may, in its discretion, allow for early payment of an optionee’s
Deferred Compensation Account in the event of an “unforeseeable emergency.” For
this purpose, an unforeseeable emergency shall be defined as an unanticipated
emergency that is caused by an event beyond the control of the optionee and that
would result in severe financial hardship to the optionee if early withdrawal
were not permitted. Any withdrawal on account of an unforeseeable emergency must
be limited to the amount necessary to meet the emergency. The above provisions
regarding a withdrawal upon an unforeseeable emergency shall be interpreted in
accordance with published revenue procedures, regulations, releases or
interpretations. In addition, Deferred Compensation Accounts may be distributed
on an accelerated basis in the discretion of the Committee.

(d) Optionees have the status of general unsecured creditors of the Company with
respect to their Deferred Compensation Accounts, and such accounts constitute a
mere promise by the Company to make payments with respect thereto.

(e) An optionee’s right to benefit payments under the Plan with respect to the
Deferred Compensation Accounts may not be anticipated, alienated, sold,
transferred, assigned, pledged, encumbered, attached or garnished by creditors
of the optionee or the optionee’s beneficiary and any attempt to do so shall be
void.

(f) Notwithstanding anything in the Plan to the contrary or any Option Agreement
to the contrary, effective as of January 1, 2005, no optionee shall be permitted
to elect to defer delivery of the proceeds of exercise of an unexercised Option
or the corresponding Stock Appreciation Right.

Section 7. Restricted Stock Performance Awards. The Committee may, in its sole
discretion, from time to time, make awards of shares of the Company’s Common
Stock or awards of units representing shares of the Company’s Common Stock, up
to 8,000,000 shares in the aggregate, to such officers and other key employees
of the Company and its subsidiaries in such quantity, and on such terms,
conditions and restrictions (whether based on performance standards, periods of
service or otherwise) as the Committee shall establish (“Restricted Stock”). The
terms, conditions and restrictions of any Restricted Stock award made under this
Plan shall be set forth in an agreement or agreements between the Company and
the recipient of the award.

 

6



--------------------------------------------------------------------------------

(a) Issuance of Restricted Stock. The Committee shall determine the manner in
which Restricted Stock shall be held during the period it is subject to
restrictions.

(b) Stockholder Rights. Beginning on the date of grant of the Restricted Stock
award and subject to the execution of the award agreement by the recipient of
the award and subject to the terms, conditions and restrictions of the award
agreement, the Committee shall determine to what extent the recipient of the
award has the rights of a stockholder of the Company including, but not limited
to, whether or not the employee receiving the award has the right to vote the
shares or to receive dividends or dividend equivalents.

(c) Restriction on Transferability. None of the shares or units of a Restricted
Stock award may be assigned or transferred, pledged or sold prior to their
delivery to a recipient or, in the case of a recipient’s death, to the
recipient’s legal representative or legatee or such other person designated by
an appropriate court; provided, however, that the Committee may, in its sole
discretion, allow for transfer of shares or units of a Restricted Stock Award to
other persons or entities.

(d) Delivery of Shares. Upon the satisfaction of the terms, conditions and
restrictions contained in the Restricted Stock award agreement or the release
from the terms, conditions and restrictions of a Restricted Stock award
agreement, as determined by the Committee, the Company shall deliver, as soon as
practicable, to the recipient of the award (or permitted transferee), or in the
case of his or her death to his or her legal representative or legatee or such
other person designated by an appropriate court, a stock certificate for the
appropriate number of shares of the Company’s Common Stock, free of all such
restrictions, except for any restrictions that may be imposed by law.

(e) Forfeiture of Restricted Stock. Subject to Section 7(f), all of the
restricted shares or units with respect to a Restricted Stock award shall be
forfeited and all rights of the recipient with respect to such restricted shares
or units shall terminate unless the recipient continues to be employed by the
Company or its subsidiaries until the expiration of the forfeiture period and
the satisfaction of any other conditions set forth in the award agreement.

(f) Waiver of Forfeiture Period. Notwithstanding any other provisions of the
Plan, the Committee may, in its sole discretion, waive the forfeiture period and
any other conditions set forth in any award agreement under certain
circumstances (including the death, Disability or Retirement of the recipient of
the award or a material change in circumstances arising after the date of an
award) and subject to such terms and conditions (including forfeiture of a
proportionate number of the restricted shares) as the Committee shall deem
appropriate.

Section 8. Adjustment in Event of Change in Stock. Subject to Section 9, in the
event of stock split, stock dividend, cash dividend (other than a regular cash
dividend), combination of shares, merger, or other relevant change in the
Company’s capitalization, the Committee shall, subject to the approval of the
Board of Directors, appropriately adjust the number and kind of shares available
for issuance under the Plan, the number, kind and Option Price of shares subject
to outstanding Options and Stock Appreciation Rights and the number and kind of
shares subject to outstanding Restricted Stock awards; provided, however, that
to the extent permitted in the case of incentive stock options by Sections 422
and 424 of the Code, in the event that the outstanding shares of Common Stock of
the Company are increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company or of
another corporation, through reorganization, merger, consolidation, liquidation,
recapitalization, reclassification, stock split-up, combination of shares or
dividend, appropriate adjustment in the number and kind of shares as to which
Options may be granted and as to which Options or portions thereof then
unexercised shall be exercisable, and in the Option Price thereof, shall be made
to

 

7



--------------------------------------------------------------------------------

the end that the proportionate number of shares or other securities as to which
Options may be granted and the optionee’s proportionate interests under
outstanding Options shall be maintained as before the occurrence of such event;
provided, that any such adjustment in shares subject to outstanding Options
(including any adjustments in the Option Price) shall be made in such manner as
not to constitute a modification as defined by subsection (h)(3) of Section 424
of the Code; and provided, further, that, in the event of an adjustment in the
number or kind of shares under a Restricted Stock award pursuant to this
Section 8, any new shares or units issued to a recipient of a Restricted Stock
award shall be subject to the same terms, conditions and restrictions as the
underlying Restricted Stock award for which the adjustment was made.

Section 9. Effect of a Change of Control.

(a) For purposes of this Section 9, “Change in Control” shall, unless the Board
of Directors of the Company otherwise directs by resolution adopted prior
thereto or, in the case of a particular award, the applicable award agreement
states otherwise, be deemed to occur if (i) any “person” (as that term is used
in Sections 13 and 14(d)(2) of the Exchange Act) other than a Permitted Holder
(as defined below) is or becomes the beneficial owner (as that term is used in
Section 13(d) of the Exchange Act), directly or indirectly, of 50% or more of
either the outstanding shares of Common Stock or the combined voting power of
the Company’s then outstanding voting securities entitled to vote generally,
(ii) during any period of two consecutive years, individuals who constitute the
Board of Directors of the Company at the beginning of such period cease for any
reason to constitute at least a majority thereof, unless the election or the
nomination for election by the Company’s stockholders of each new director was
approved by a vote of at least three-quarters of the directors then still in
office who were directors at the beginning of the period or (iii) the Company
undergoes a liquidation or dissolution or a sale of all or substantially all of
the assets of the Company. No merger, consolidation or corporate reorganization
in which the owners of the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally prior to said
combination, own 50% or more of the resulting entity’s outstanding voting
securities shall, by itself, be considered a Change in Control. As used herein,
“Permitted Holder” means (i) the Company, (ii) any corporation, partnership,
trust or other entity controlled by the Company and (iii) any employee benefit
plan (or related trust) sponsored or maintained by the Company or any such
controlled entity.

(b) Except to the extent reflected in a particular award agreement, in the event
of a Change of Control:

(i) notwithstanding any vesting schedule, or any other limitation on exercise or
vesting, with respect to an award of Options, Stock Appreciation Rights or
Restricted Stock, such Options or Stock Appreciation Rights shall become
immediately exercisable with respect to 100 percent of the shares subject
thereto, and the restrictions shall expire immediately with respect to 100
percent of such Restricted Stock award; and

(ii) the Committee may, in its discretion and upon at least 10 days advance
notice to the affected persons, cancel any outstanding Options, Stock
Appreciation Rights or Restricted Stock awards and pay to the holders thereof,
in cash, the value of such awards based upon the highest price per share of
Company Common Stock received or to be received by other stockholders of the
Company in connection with the Change of Control.

Section 10. Amendment and Discontinuance. The Board of Directors of the Company
may from time to time amend or revise the terms of the Plan, or may discontinue
the Plan at any time as permitted by law, provided, however, that such amendment
shall not (except as provided in Section 8), without further approval of the
stockholders, (i) increase the aggregate number of shares with respect to which
awards may be made under the Plan; (ii) change the manner of determining the
Option Price (other than determining the fair market value of the Common Stock
to conform with applicable provisions of the Code or regulations and
interpretations thereunder); (iii) extend the term of the Plan or the maximum
period during which any Option may be exercised or (iv) make

 

8



--------------------------------------------------------------------------------

any other change which, in the absence of stockholder approval, would cause
awards granted under the Plan which are then outstanding, or which may be
granted in the future, to fail to meet the exemptions provided by Section 162(m)
of the Code. No amendments, revision or discontinuance of the Plan shall,
without the consent of an optionee or a recipient of a Restricted Stock award,
in any manner adversely affect his or her rights under any Option theretofore
granted under the Plan. No amendments, revision or discontinuance of the Plan
shall, without the consent of a Participant, in any manner adversely affect his
or her rights under any Awards theretofore granted under the Plan.
Notwithstanding any provision in the Plan to the contrary, the Committee shall
have the right to unilaterally amend, revise or discontinue the Plan, and any
provision of the Plan and the Committee shall have the right to unilaterally
amend, revise or discontinue any Option Agreement or award agreement, any
provision of an Option Agreement or award agreement and any Participant
elections under an Option Agreement or award agreement, in each case, without
the consent of any Participant, where such amendment, revision or discontinuance
is necessary or desirable to comply with applicable law or to ensure that, with
respect to any Option, Restricted Stock award, Stock Appreciation Right or the
cash or shares of common stock into which they are converted, the Participant is
not subject to adverse or unintended tax consequences under Section 409A of the
Code; provided, however, that, with respect to any Option or Stock Appreciation
Right, nothing in the Plan shall require any amendment or revision to the
definition of Change in Control. The discontinuance of the Plan shall not result
in the acceleration of issuance of shares of Wyeth common stock, to the extent
that such shares constitute a deferral of compensation for purposes of
Section 409A of the Code, unless (i) all arrangements sponsored by the Company
that would be aggregated with the Plan under Section 409A if the same
Participant participated in all such arrangements are terminated, (ii) no
payments, other than payments that would be payable under the terms of such
arrangements if the termination had not occurred, are made within 12 months of
the termination of such arrangements, (iii) all payments are made within 24
months of the termination of the arrangements and (iv) the Company does not
adopt a new arrangement that would be aggregated with the Plan under
Section 409A if the same Participant participated in both arrangements, at any
time within the five years following the date of Plan termination. All
determinations and actions made by the Board of Directors or the Committee
pursuant to this Section shall be final, conclusive and binding on all persons.

Section 11. Effective Date and Duration. The Plan was adopted by the Board of
Directors of the Company on January 28, 1999, subject to approval by the
stockholders of the Company at a meeting to be held in April 1999. Neither the
Plan nor any Option or Stock Appreciation Right or Restricted Stock award shall
become binding until the Plan is approved by a vote of the stockholders in a
manner which complies with Sections 162(m) and 422(b)(1) of the Code. No Option
may be granted and no stock may be awarded under the Plan before January 28,
1999 nor after January 27, 2009.

Section 12. Tax Withholding. Notwithstanding any other provision of the Plan,
the Company or its subsidiaries, as appropriate, shall have the right to deduct
from all awards under the Plan cash and/or stock, valued at fair market value on
the date of payment in accordance with Section 5(b), in an amount necessary to
satisfy all federal, state or local taxes as required by law to be withheld with
respect to such awards. In the case of awards paid in the Company’s Common
Stock, the optionee or permitted transferee may be required to pay to the
Company or a subsidiary thereof, as appropriate, the amount of any such taxes
which the Company or subsidiary is required to withhold, if any, with respect to
such stock. Subject in particular cases to the disapproval of the Committee, the
Company may accept shares of the Company’s Common Stock of equivalent fair
market value in payment of such withholding tax obligations if the optionee
elects to make payment in such manner.

Section 13. Construction and Conditions. The Plan and Options, Restricted Stock
awards, and Stock Appreciation Rights granted thereunder shall be governed by
and construed in accordance with the laws of the State of Delaware and in
accordance with such federal law as may be applicable.

 

9



--------------------------------------------------------------------------------

Neither the existence of the Plan nor the grant of any Options or Stock
Appreciation Rights or awards of Restricted Stock pursuant to the Plan shall
create in any optionee the right to continue to be employed by the Company or
its subsidiaries. Employment shall be “at will” and shall be terminable “at
will” by the Company or employee with or without cause. Any oral statements or
promises to the contrary are not binding upon the Company or the employee.

Section 14. Section 409A. To the extent that any payments or benefits provided
hereunder are considered deferred compensation subject to Section 409A, the
Company intends for the Plan to comply with the standards for nonqualified
deferred compensation established by Section 409A (the “409A Standards”). To the
extent that any terms of the Plan would subject Participants to gross income
inclusion, interest or an additional tax pursuant to Section 409A, those terms
are to that extent superseded by the 409A Standards.

 

10